  Case 19-14718      Doc 34   Filed 09/06/19 Entered 09/06/19 15:57:47             Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     19-14718
Johnny T Strapp                            )
                                           )               Chapter: 13
                                           )
                                                           Honorable Pamela S. Hollis
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 31, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable Pamela S. Hollis
Dated: September 06, 2019                                        United States Bankruptcy Judge
